Citation Nr: 1758818	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  16-33 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for a low back injury.

4. Entitlement to service connection for a cold weather injury of the upper extremities.

5. Entitlement to service connection for a cold weather injury of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1956 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).

The Veteran had requested a hearing before a Veterans Law Judge.  However, subsequent to a November 2, 2017 pre-hearing teleconference, the Veteran indicated that he would waive his hearing request if he was granted the benefit sought below in a letter dated November 6, 2017.  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C. § 7107; 38 C.F.R. § 20.900(c).  At the prehearing conference, good or sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket is granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Bilateral Hearing Loss and Tinnitus

The Veteran contends that he developed a bilateral hearing loss disability and tinnitus due to exposure to loud noises during loading and unloading of cargo while he was in service.  In a September 2013 VA examination, the examiner found that the Veteran had Meniere's disease and a history of occupational noise exposure which likely contributed to his impaired hearing, however the examiner did not address the likelihood that the Veteran's noise exposure alone, could have contributed to his bilateral hearing loss and tinnitus.

In the rationale provided by the VA examiner, the examiner indicated that there was no audiometric information documented in service.  This is inaccurate, as the service treatment records (STRs) for the Veteran are unavailable.  Thus, it is unclear whether there was any documentation of hearing impairment in service.  Furthermore, in June 2016, in response to VA's attempts to gather information about the Veteran's unit in which he served in, the Veteran indicated that he did not remember the particular unit, but did provide the location and timeframe in which he served.  The record does not reflect that further development was completed with regard to locating the Veteran's STRs with respect to the information he provided.  As such, a remand is necessary to locate these records and obtain an updated medical opinion which accurately takes into consideration the Veteran's noise exposure in service.

Cold Weather Injuries of Bilateral Upper and Lower Extremities, Low Back Disability

The Veteran contends that his exposure to extremely cold temperatures in service while he was loading and unloading cargo, resulted in injuries to his bilateral upper and lower extremities.  Similarly, the Veteran reported that he had to load heavy crates of cargo during service which caused his low back injury.  October 2012 medical records from Dr. L.M. show that that the Veteran reported bilateral foot and toe pain, and was diagnosed with hallux valgus and claw toe.  December 2006 records from Florence MRI Diagnostic Center also show that the Veteran was diagnosed with degenerative disc disease at T12 to L5, and degenerative bars resulting in lateral recess stenosis at L3-4, L4-5, and L5-S1.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  In this case, given the Veteran's statements regarding his exposure to cold weather and heavy lifting in service, the unavailability of his STRs, and his current diagnoses, VA examinations are warranted to address the etiologies of his bilateral upper and lower extremity disabilities, and his low back disability.  As such, the appeal should be remanded to obtain these examinations.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Using the information provided by the Veteran in his June 2016 response regarding his service location and dates, obtain any service records that are available.  If such records cannot be located, provide a memorandum explaining efforts to locate these records and the unavailability of such records.

2. Provide the Veteran with new VA examinations to address the etiology of his bilateral hearing loss disability and his bilateral tinnitus.  The examiner should provide an opinion as to the following:

    (a) Is the Veteran's bilateral hearing loss at least as likely as not (i.e., a 50 percent or greater probability) caused by or related to his service?
      
    (b) Is the Veteran's tinnitus at least as likely as not (i.e., a 50 percent or greater probability) caused by or related to his service?
 
In formulating these opinions, the examiner should consider the Veteran's reports of noise exposure in service, and accept them as true, although they were not documented.  The examiner should also consider and comment upon the Veteran's diagnosis of Meniere's disease. 

The examiner must provide a complete rationale which includes, if possible, support from applicable medical and scientific principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
	
3. The Veteran should also be afforded VA examinations to address the etiology of his bilateral upper and lower extremity injuries.  The examiner should provide an opinion as to the following:

      (a) Are the Veteran's bilateral upper extremity injuries at least as likely as not (i.e., a 50 percent or greater probability) caused by or related to his service?  The examiner should consider and address the Veteran's reports that these injuries resulted from his exposure to extremely cold temperatures, which should be accepted as true although not documented.

      (b) Are the Veteran's bilateral lower extremity injuries at least as likely as not (i.e., a 50 percent or greater probability) caused by or related to his service?  The examiner should consider and address the Veteran's reports that these injuries resulted from his exposure to extremely cold temperatures, which should be accepted as true although not documented.

The examiner must provide a complete rationale which includes, if possible, support from applicable medical and scientific principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. The Veteran should also be afforded a VA examination to address the etiology of his low back disability.  The examiner should provide an opinion as to the following:

      (a) Is the Veteran's low back disability least as likely as not (i.e., a 50 percent or greater probability) caused by or related to his service?  The examiner should consider and address the Veteran's reports that he had to carry heavy loads of cargo, which should be accepted as true although not documented.

	The examiner must provide a complete rationale which includes, if possible, support from applicable medical and scientific principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Following the development directed above, readjudicate the Veteran's claims.  If any claim remains denied, issue a Supplemental Statement of the Case (SSOC) addressing the issues.  The Veteran should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




